Citation Nr: 1548942	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for coronary artery disease (CAD) with a coronary artery bypass graft (CABG) and a residual surgical scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1996.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
This case was previously before the Board in January 2014 and November 2014.    Because the development ordered by the Board was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's CAD with a CABG is manifested by a work load of greater than 5 metabolic equivalents (METs) but not greater than 7 METs that results in dyspnea, fatigue, and angina; it has not been productive of an ejection fraction of less than 50 percent or caused congestive heart failure.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of in excess of 30 percent for CAD with a CABG and a residual surgical scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  As noted in the introduction, the Board remanded the claim in 2014 to seek a series of records of treatment since 2010.  This was done.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he withdrew his hearing request in May 2012.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran took issue with the June 2011 VA examination for being too short and for not assessing his angina.  Nevertheless, the Veteran was provided with several VA examinations before and after the June 2011 examination.  The Board finds these additional examinations ameliorate any potential prejudice to the Veteran's claim.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the additional examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.




Increase Rating

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for service-connected coronary artery disease (CAD) with a coronary artery bypass graft (CABG) and a residual surgical scar.  The Veteran first filed a service connection claim for his CAD in August 2003 after undergoing cardiac surgery.  In March 2004, the RO granted the Veteran service connection for his CAD and assigned an initial staged rating of 100 percent effective the date of receipt of the of the claim and 30 percent effective December 2003.  In October 2010, the Veteran filed a claim seeking a rating in excess of 30 percent. 

In April 2010, the Veteran received a coronary bypass graft after an ST depression was detected during a stress test.  The Veteran filed for an increased rating in October 2010.  In August 2011, the RO denied an increased rating, and the Veteran appealed to the Board.  The Board remanded the Veteran's claims in January 2014 and November 2014 for further development.  After further developing the record, the matter was certified back to the Board for additional appellate review.

A December 2009 VA medical record indicates that the Veteran's workload was at least 4 METs.

As previously noted in April 2010, the Veteran underwent a stress test at a VA facility.  The Veteran had a complete cardiac evaluation on a treadmill in April 2010 he was found to have an ST depression associated with hypertension.  The Veteran's workload was measured as 6.4 METs, and his ejection fraction was 54 percent.

The Veteran underwent a VA examination in November 2010.  The Veteran reported experiencing angina, shortness of breath, dizziness, and fatigue, but he did not report any syncope attacks.  The Veteran indicated that he cannot perform tasks that require high physical effort or continuous physical effort for a long time.  The examiner did not conduct a stress test, because of the ST depression that the Veteran experienced during the April 2010 stress test.  The examiner noted that the Veteran's electrocardiogram (EKG) showed anterolateral wall ischemia.  The examiner estimated the Veteran's workload to be 3 METs.  

In June 2011, the Veteran was examined at a VA facility.  The examiner noted that continuous medication is required to treat the Veteran's heart disease.  The examiner estimated that the Veteran's workload was between 7 to 10 METs, because the Veteran could push a heavy hamper for approximately 50 yards.  The Veteran indicated in a May 2012 statement that although he could push a cart he experienced angina after approximately one and a half minutes.

The Veteran underwent another examination at a VA facility in February 2014.  The examiner noted that the Veteran's condition required continuous medication, but that the Veteran did not have congestive heart failure.  The examiner also noted that the results of an EKG performed in February 2012 were normal, and that a November 2013 echocardiogram noted that the Veteran's ejection fraction was 55 to 60 percent.  

Additionally, the examiner estimated that the Veteran's workload on a December 2011 stress test was 7.2 METs, and the examiner noted dyspnea.  The examiner also noted the June 2011 estimated workload of 7 to 10 METs and the April 2010 estimated workload of less than 3 METs.  The examiner explained that the disparity between the April 2010 and June 2011 estimated workloads occurred, because the estimations are subjective and based on the Veteran's reported symptoms.  The examiner further opined that the December 2011 stress test result was the most reliable of the three, because it was determined by a myocardial perfusion scan.

Taking this evidence into account the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The U.S. Court of Appeals of Veteran's Claims (Court) has instructed that, in order for a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

Accordingly, the Board finds that the weight of the evidence indicates that the December 2011 measurement of the Veteran's workload is more credible than either of the estimates made in April 2010 and June 2011, because the December 2011 measurement of the Veteran's workload was based on data collected in real time and analyzed using reliable methods.  See Nieves-Rodriquez.  

The April 2010 and June 2011 estimates were the examiners' best guesses based on the Veteran's subjective reports of his symptoms.  The Board does not find this reliable for two reasons.  First the two estimates are quite divergent, and, second, the Veteran objected to the examiner's recollection of his reported symptoms.  The Board finds that the April 2010 and June 2011 estimates are, therefore, based on insufficient data and unreliable methods and have less weight than the December 2011 measurement.

Nevertheless, the record also contains a December 2009 medical record that indicates that the Veteran's workload is at least 4 METs and an April 2010 measurement during a stress test indicating that the Veteran's workload is 6.4 METs.  The Court has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33  (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Therefore, the Board does not find that the December 2009 has much weight, because although it is certainly clear that the Veteran's workload is at least 4 METs the silence on the figure's upper bound leads the Board to declare it speculative.

The Board does find the April 2010 measurement to be credible as it was measured using real time data and by all accounts reliable methods.  The Board, therefore, finds that the two credible measurements of 6.4 and 7.2 are sufficient to create a state of equipoise and the benefit of the doubt must go to the Veteran.  The Board finds that the weight of the evidence indicates that it is at least as likely as not that the Veteran's workload is 6.4.

As previously noted the RO granted service connection for CAD and assigned a disability rating of 30 percent as per 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under Diagnostic Code 7005 a 60 percent rating is assigned when there is than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran does not meet the criteria for a 60 percent rating.  As previously stated the weight of the evidence indicates that it is at least as likely as not that the Veteran's workload is 6.4 METs.  The Board notes that the Veteran's workload has cause him dyspnea, fatigue, angina, and dizziness, but the measurement 6.4 METS is greater than 5 METs.  The Veteran, therefore, does not meet this criteria.  The Veteran was found not to have had congestive heart failure, and therefore does not meet the criteria of having acute congestive heart failure.  Finally, the Veteran's ejection fraction was found to be 54 percent in April 2010 and 55 to 60 percent in February 2014.  Therefore, the Veteran does not meet the criteria of having an ejection fraction between 30 and 50 percent.  

The Veteran does not meet the criteria for a 100 percent rating either, because the workload and ejection fraction criteria require even smaller values than are required for a 60 percent rating.  Furthermore, as previously noted, the Veteran does not have congestive heart failure, and cannot meet the criterion of experiencing chronic congestive heart failure.

Treatment records have been reviewed, but have not shown criteria that would support a rating in excess of 30 percent.

The Board has considered the Veteran's subjective statements regarding the severity of his disability.  However, the Veteran lacks the medical training or expertise to determine whether he has congestive heart failure or to calculate his METS or ejection fraction.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the resulting medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners is afforded great weight.  

For the reasons discussed above, the criteria for a schedular rating in excess of 30 percent have not been met.

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for each disability on appeal is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  As previously noted, the schedular criteria applicable to this case provides for compensable ratings based on whether the Veteran's service connected heart condition results in chronic and acute congestive heart failure, but it also involves clinical testing to determine at which point symptoms occur (METS testing).  As such, this testing allows the medical professionals to take into account the symptoms caused by the Veteran's heart condition.  There is no suggestion that the Veteran's heart condition is unique or unusual in any way.  As such, referral for extraschedular consideration is not warranted. 

Accordingly, the Board finds that the weight of the evidence simply demonstrates that the Veteran is not entitled to a rating of in excess of 30 percent.  Accordingly, the claim is denied.


ORDER

A disability rating in excess of 30 percent for coronary artery disease with a coronary artery bypass graft and a residual surgical scar is denied.



____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


